DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of election of group D, claims 1, 5-13, 16-20 in the reply filed on 12/23/21 is acknowledged.  The traversal is on the ground(s) that the office has failed to satisfy the requirement for showing a serious burden in examining these claims together.  This is not found persuasive because the different embodiments get very specific to the size and shape of this retention layer device for a particular coral arrangement. For instance, in fig. 3A, 8 and fig.10 the slot is diagonal, in fig.3B, fig.4 and fig.11 the slot is curved and in fig.9 the slot is L shaped.  Further as noted in the restriction requirement for example the search for species O for its multiple retention layers and bottom layers would require a different search criterion as opposed to species J which requires search for the connectors.  Due to the varying shapes would therefore further require different search strategies and queries.  Since applicant has not submitted evidence or identify such evidence that the species are obvious variants or clearly admit on the record that this is the case, applicant’s traversal is not persuasive and examiner maintains the species to be patentably distinct for the reasons above.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/21.


Specification
The disclosure is objected to because of the following informalities: 
P.6, para.0016, line 4-5, it is unclear what “the base layer channel length is at least three times the base layer channel length” means. 
P.16, para.0054, line 1, “hole 130” should read –hole 134--. 
P.18, para.0059, line 2, “pillar 172” should read –pillar 170--. 
Appropriate correction is required.

Drawings
The drawings are objected to because the top layer 150 and the retention layer 130 in fig. 3D, don’t match the base layer 120 i.e. the upper horizontal slot is missing in the base layer 120.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 2, “A frag rack” should read –a frag rack--.  
Line 4, “a first base layer slot” should read –a base layer slot--. It is recommended that the word “first” be removed.
Line 5-6, “where the length is at least two times the width” should read – where the base layer slot length is at least two times the base layer slot width --.
Line 8, “a first retention layer slot” should read –a retention layer slot--. It is recommended that the word “first” be removed.
Line 12, “a first top layer slot” should read –a top layer slot--. It is recommended that the word “first” be removed.

Claim 16 is objected to because of the following informalities: 
Line 2, “A frag rack” should read –a frag rack--.
Line 4, “a first base layer channel” should read –a base layer channel--. It is recommended that the word “first” be removed.
Line 5-6, “where the length is at least two times the width” should read – where the base layer slot length is at least two times the base layer slot width --.
Line 8, “a first retention layer channel” should read –a retention layer channel--. It is recommended that the word “first” be removed.
.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording by exchanging the word “slot” for the word “channel”. Based on the specification both words “slots” and “channels” were referred to indicate the exact same thing as in character element 122, 132, 152 it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 2, “the bottom” lacks antecedent basis. It is recommended that it would be replaced with –a bottom--. 

Regarding claim 16, line 5-6, it is unclear what “the length is at least two times the length” means. It is recommended that the applicant amend the claim to say –the base layer channel length is at least two times the base layer channel width--. 

Regarding claim 20, Line 1 “The frag retention system of claim 15” the scope of the claim is unclear. It is recommended that the applicant amend the claim to say – The frag retention system of claim 16--.
Line 2, it is unclear what “the base layer channel length is at least three times the base layer channel length” means. It is recommended that the applicant amend the claim to say –the base layer channel length is at least three times the base layer channel width--. 

Regarding claims 17-19, are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 8-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li [CN 108029622 A published on May 15, 2018].
Regarding claim1 Li teaches, a frag rack system (see Li attached annotated fig.3-5), a base layer (see Li attached annotated fig.5), the base layer comprising: 
a first base layer (see Li attached annotated fig.5), the base layer slot having a base layer slot length (see Li attached annotated fig.5) and a base layer slot width (see Li attached annotated fig.5),
a retention layer (see Li attached annotated fig.4), the retention layer comprising:
a first retention layer slot (see Li attached annotated fig.4), the retention layer slot having a retention layer slot length (see Li attached annotated fig.4) and a retention layer slot width (see Li attached annotated fig.4), where the retention layer slot width is less than the base layer slot width (see Li attached annotated fig.4, the width of the upper portion of the triangle is less than the width of the rectangle in fig. 5); and
a top layer (see Li attached annotated fig.3), the top layer comprising: 
a first top layer slot (see Li attached annotated fig.3), the top layer slot having a top layer slot (see Li attached annotated fig.3) and a top layer slot (see Li attached annotated fig.3),
	Li teaches where the base layer slot length is at least two times the base layer slot width (see fig. 5, the length of the rectangle of Li appears to be to times the width), however if for any reason applicant disagrees it is noted that Li further teaches the use of the layers (figs. 3-5) with different sized slots to allow for different sizes fish or animals in the various zones of the tanks and changing those slots according to the type of animal desired in each tank area (see page 2 of translation).

Li is silent about where the top layer slot length is at least two times the top layer slot width; and wherein the top layer slot length is substantially the same as the base layer slot length.
 Li further teaches the use of the layers (figs. 3-5) with different sized slots to allow for different sizes fish or animals in the various zones of the tanks and changing those slots according to the type of animal desired in each tank area and that various shapes can be used for each layer (see page 2 of translation).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date to modify  the top layer slot length is at least two times the top layer slot width; and wherein the top layer slot length is substantially the same as the base layer slot length., since this would allow for a specific desired type of fish or animal to be raised in the different zones of the aquarium, and since  it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. And additionally, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
 
(see Li attached annotated fig.4 and 5, the width of the upper portion of the triangle is less than the width of the rectangle in fig. 5).
In addition, the applicant’s specification did not disclose any criticality as to the percent relationship between the retention layer slot width and the base layer slot width. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the retention layer slot width size of Li such that the retention layer slot width is at least 25% less than the base layer slot width, since this would allow for a specific desired type of fish or animal to be raised in the different zones of the aquarium , and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. And additionally, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9 Li teaches, wherein the retention layer slot width is at least 50% less than the base layer slot width (see Li attached annotated fig.4 and 5, the width of the upper portion of the triangle is less than the width of the rectangle in fig. 5).
 In addition, the applicant’s specification did not disclose any criticality as to the percent relationship between the retention layer slot width and the base layer slot width. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the retention layer slot width size of Li such that the retention layer slot width is at least 50% less than the base layer slot width, since this would allow for a specific desired type of fish or animal to be raised in the different zones of the aquarium , and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired 

Regarding claim 10 Li teaches, further comprising retention pieces (see Li Specific executing examples line 4 and fig.1 and 2; sealing groove 4) between the top layer and the base layer, the retention pieces being adapted to secure the retention layer in place between the top layer and the base layer.

Regarding claim 11 Li teaches, wherein the retention pieces are integral to the base layer (see Li Specific executing examples line 4 and fig.1 and 2; sealing groove 4).

Regarding claim 12 Li teaches, wherein the retention pieces are adhered to the base layer and the top layer (see Li Specific executing examples line 4 and fig.1 and 2; sealing groove 4).

Regarding claim 13 Li teaches, wherein the retention pieces are an adhesive inserted between the top layer and the base layer (see Li Specific executing examples line 10-11 and fig.1 and 2; sealing groove 4 of one embodiment is as follows: it is formed by two sealing strips, the sealing strips below the clapboard is fixed on the side wall of the fish tank, usually by adhesive.), the adhesive being adapted to secure the top layer to the base layer.

Regarding claim 16 Li teaches, a frag rack system (see Li attached annotated fig.3-5), a base layer (see Li attached annotated fig.5), the base layer comprising: 
(see Li attached annotated fig.5), the base layer channel having a base layer channel length (see Li attached annotated fig.5) and a base layer channel width (see Li attached annotated fig.5),
a retention layer (see Li attached annotated fig.4), the retention layer comprising:
a first retention layer channel (see Li attached annotated fig.4), the retention layer channel having a retention layer channel length (see Li attached annotated fig.4) and a retention layer channel width (see Li attached annotated fig.4), where the retention layer channel width is less than the base layer channel width (see Li attached annotated fig.4, the width of the upper portion of the triangle is less than the width of the rectangle in fig. 5); and
a top layer (see Li attached annotated fig.3), the top layer comprising: 
a first top layer channel (see Li attached annotated fig.3), the top layer channel having a top layer channel (see Li attached annotated fig.3) and a top layer channel (see Li attached annotated fig.3), 
Li teaches where the base layer slot length is at least two times the base layer slot width (see fig. 5, the length of the rectangle of Li appears to be to times the width), however if for any reason applicant disagrees it is noted that Li further teaches the use of the layers (figs. 3-5) with different sized slots to allow for different sizes fish or animals in the various zones of the tanks and changing those slots according to the type of animal desired in each tank area (see page 2 of translation).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the base layer slot size of Li such that the base layer slot length is at least two times the base layer slot width, since this would allow for a specific desired type of fish or animal to be raised in the different zones of the aquarium, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. And additionally, since a 
Li is silent about where the top layer slot length is at least two times the top layer slot width; and wherein the top layer slot length is substantially the same as the base layer slot length.
 Li further teaches the use of the layers (figs. 3-5) with different sized slots to allow for different sizes fish or animals in the various zones of the tanks and changing those slots according to the type of animal desired in each tank area and that various shapes can be used for each layer (see page 2 of translation).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date to modify  the top layer slot length is at least two times the top layer slot width; and wherein the top layer slot length is substantially the same as the base layer slot length., since this would allow for a specific desired type of fish or animal to be raised in the different zones of the aquarium, and since  it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. And additionally, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, where the frag rack can be turned upside down and placed in the container (see MPEP 2112(IV); functional language limitation, Li teaches a frag rack system see fig.3-5 that can be turned upside down and placed in the container).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li [CN 108029622 A published on May 15, 2018] in view of Yim [US 9545085 B1 published on January 17, 2017].
Regarding claim 19, Li is silent about, further comprising a frag plug, the frag plug comprising a stem and a disk, the stem sized to fit in a channel.
(see Yim col.3 line 33; A coral plug 26), the frag plug comprising a stem (see Yim col.3 line 35 and fig.2; a post 30) and a disk (see Yim col.3 line 36 and fig.2; table 28), the stem sized to fit in a channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li reference to combine the teaching of Yim to include, further comprising a frag plug, the frag plug comprising a stem and a disk, in order to accept the coral plugs and provide a coral display (see Yim col.1 line20-21 and line 26).


    PNG
    media_image1.png
    656
    441
    media_image1.png
    Greyscale

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li [CN 108029622 A published on May 15, 2018] in view of Uglialoro [US 20170367272 A1 published on December 28, 2017].
Regarding claim 5 Li teaches, further comprising a container (see Li abstract line 1, tank), the container being large enough to hold the frag rack inside the container.

Uglialoro teaches, a lid (see Uglialoro p.3, para.0033, line 19; lid 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li reference to combine the teaching of Uglialoro to include, a lid in order to cover the container.

Regarding claim 6 Yim as modified by Li and Uglialoro (references to Uglialoro) teaches, further comprising a pillar (see Uglialoro p.3, para.0040, line 7-8; upper removable separating posts 150), the pillar adapted to hold the frag rack in a stable vertical position with respect to the container.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li reference to combine the teaching of Uglialoro to include, a pillar in order to separate lower tray and upper tray (see Uglialoro p.3, para.0040, line 8).
Regarding claim 7 Yim as modified by Li and Uglialoro (references to Uglialoro) teaches, legs (see Uglialoro p.3, para.0040, line 9; lower separating posts 152), the legs adapted to space the frag rack off the bottom of the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li reference to combine the teaching of Uglialoro to include, legs in order to raise lower tray off the bottom of enclosure (see Uglialoro p.3, para.0040, line 9-10).

Regarding claim 17, Li teaches, a container (see Li abstract line 1, tank), the container being large enough to hold the frag rack inside the container.

Uglialoro teaches, a container lid (see Uglialoro p.3, para.0033, line 19; lid 140), the system further comprising a pillar (see Uglialoro p.3, para.0040, line 7-8; upper removable separating posts 150), the pillar adapted to hold the frag rack in a stable vertical position with respect to the container, and one of the base layer, the retention layer, or the top layer being sized with respect to the container to hold the frag rack in a stable horizontal position with respect to the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li reference to combine the teaching of Uglialoro to include, a container lid in order to cover the container, and to include, a pillar in order to separate lower tray and upper tray (see Uglialoro p.3, para.0040, line 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMED ABOUKOURA/       	  Examiner, Art Unit 3643                                                                                                                                                                                             /PETER M POON/Supervisory Patent Examiner, Art Unit 3643